REDMANN, Chief Judge,
concurring.
A supermarket customer does not have the right to test its goods (fruit, candy, or matter in spray cans) by consuming them. Defendant therefore did not owe a duty to plaintiff not to have her arrested for theft upon her refusal to pay for the goods that she admittedly (partially) consumed. Although the deputy sheriffs treatment of the pregnant plaintiff may have been unreasonable, it was not a breach of duty by defendant to have called the sheriffs office to ask for her arrest.